DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 38-40 and 50-60) in the reply filed on April 26, 2022, is acknowledged.
Claims 41 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/667,696, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 55, lines 3-5: “wherein the heater controller is configured to provide a first disabling signal and the user interface controller is configured to provide a second disabling signal, each disabling signal being configured to cut off power to the electric heater”
Claim 56, lines 1-3: “wherein either the first disabling signal or the second disabling signal is configured to open one or more relays providing power to the electric heater”
Claim 57, lines 1-3: “wherein the first disabling signal is activated if the heater controller detects an error condition, and wherein the second disabling signal is activated if the user interface controller detects an error condition”
Claim 58, lines 1-3: “wherein the first disabling signal or the second disabling signal is de-activated only if both the heater controller and user interface controller successfully complete one or more self-test programs”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a universal power supply” (claim 38, line 7), “one or more electrical switches” (claim 39, line 3), “a circuit” (claim 39, line 6), “a power supply controller” (claim 39, line 7), “a universal power supply” (claim 50, line 7), “one or more electrical switches” (claim 59, line 3), “a circuit” (claim 59, line 6), and “a power supply controller” (claim 59, line 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
In line 2, “peritoneal dialysis system” should be changed “a peritoneal dialysis system”
In line 2, “control” should be changed to “a control system”
In lines 3-4, “a peritoneal dialysis system” should be changed “the peritoneal dialysis system”
In line 4, “a control system” should be changed to “the control system”
In line 4, “the volume” should be changed to “a volume”
In lines 4-5, “the peritoneal cavity” should be changed to “a peritoneal cavity”
In line 5, “the intraperitoneal fluid volume” should be changed to “an intraperitoneal fluid volume”
In line 7, “each cycle” should be changed to “each cycle of the one or more therapy cycles”
In line 8, “the next therapy cycle” should be changed to “the next therapy cycle of the one or more therapy cycles”
In line 9, “the dwell time” should be changed to “a dwell time”
In line 9, “fluid” should be changed to “the fluid”
In line 10, “therapy cycles” should be changed to “the one or more therapy cycles”
In line 10, “The cycler” should be changed to “A cycler”
In line 11, “the temperature” should be changed to “a temperature”
In line 12, “the temperature of a bag” should be changed to “a temperature of a bag”
In lines 12-13, “the temperature of the dialysis fluid” should be changed to “a temperature of the dialysis fluid”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 38-40 and 50-60 are objected to because of the following informalities:  
	In regards to claim 38, line 5, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 38, line 8, “controller” should be changed to “the controller”.
	In regards to claim 38, lines 8-9, “a voltage in a range” should be changed to “the AC line voltage in the range”.
	In regards to claim 38, line 9, “or in a range” should be changed to “or the AC line voltage in the range”.
	In regards to claim 38, line 10, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 39, line 2, “each heating element” should be changed to “each heating element of the two heating elements”.
	In regards to claim 39, lines 4-5, “a parallel or series configuration” should be changed to “a parallel configuration or a series configuration”.
	In regards to claim 39, line 7, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 39, line 7, “the electrical switches” should be changed to “the one or more electrical switches”.
	In regards to claim 40, line 2, “a series configuration” should be changed to “the series configuration”.
	In regards to claim 50, line 5, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 50, line 8, “controller” should be changed to “the controller”.
	In regards to claim 50, lines 8-9, “a voltage in a range” should be changed to “the AC line voltage in the range”.
	In regards to claim 50, line 9, “or in a range” should be changed to “or the AC line voltage in the range”.
	In regards to claim 50, line 10, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 51, line 3, “the heater controller” should be changed to “the controller”.
	In regards to claim 51, lines 4-5, “each enabling signal” should be changed to “each enabling signal of the first and second enabling signals”.
	In regards to claim 52, line 2, “power” should be changed to “the power”.
	In regards to claim 53, line 2, “the heater controller” should be changed to “the controller”.
	In regards to claim 54, line 2, “the heater controller” should be changed to “the controller”.
	In regards to claim 54, line 2, “user interface controller” should be changed to “the user interface controller”.
	In regards to claim 55, line 3, “the heater controller” should be changed to “the controller”.
	In regards to claim 55, lines 4-5, “each disabling signal” should be changed to “each disabling signal of the first and second disabling signals”.
	In regards to claim 56, line 2, “power” should be changed to “the power”.
	In regards to claim 57, line 2, “the heater controller” should be changed to “the controller”.
	In regards to claim 58, line 2, “the heater controller” should be changed to “the controller”.
	In regards to claim 58, line 2, “user interface controller” should be changed to “the user interface controller”.
	In regards to claim 59, line 2, “each heating element” should be changed to “each heating element of the two heating elements”.
	In regards to claim 59, lines 4-5, “a parallel or series configuration” should be changed to “a parallel configuration or a series configuration”.
	In regards to claim 59, line 7, “the electrical heater” should be changed to “the electric heater”.
	In regards to claim 59, line 7, “the electrical switches” should be changed to “the one or more electrical switches”.
	In regards to claim 60, line 2, “a series configuration” should be changed to “the series configuration”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 55, lines 3-5 recite “wherein the heater controller is configured to provide a first disabling signal and the user interface controller is configured to provide a second disabling signal, each disabling signal being configured to cut off power to the electric heater”; however, such is new matter not described in the original Specification of the prior-filed application, Application No. 13/667,696. Claims 56-58 are rejected by virtue of being dependent upon claim 55.
	In regards to claim 56, lines 1-3 recite “wherein either the first disabling signal or the second disabling signal is configured to open one or more relays providing power to the electric heater”; however, such is new matter not described in the original Specification of the prior-filed application, Application No. 13/667,696.
	In regards to claim 57, lines 1-3 recite “wherein the first disabling signal is activated if the heater controller detects an error condition, and wherein the second disabling signal is activated if the user interface controller detects an error condition”; however, such is new matter not described in the original Specification of the prior-filed application, Application No. 13/667,696. Claim 58 is rejected by virtue of being dependent upon claim 57.
	In regards to claim 58, lines 1-3 recite “wherein the first disabling signal or the second disabling signal is de-activated only if both the heater controller and user interface controller successfully complete one or more self-test programs”; however, such is new matter not described in the original Specification of the prior-filed application, Application No. 13/667,696.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 and 50-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 38, line 7 recites “line voltage”. Claim 38, line 3 previously recites “an AC line voltage”, and claim 38, line 4 previously recites “an AC line voltage”. It is unclear whether “line voltage” in claim 38, line 7, is the same as or different from one of “an AC line voltage” in claim 38, line 3, or “an AC line voltage” in claim 38, line 4. Claims 39 and 40 are rejected by virtue of being dependent upon claim 38.
	In regards to claim 38, lines 9-10 recite “a measured current flow”. It is unclear which structure in the claim performs the function of measuring current flow. Claims 39 and 40 are rejected by virtue of being dependent upon claim 38.
	In regards to claim 39, line 4 recites “line voltage”. Claim 39 depends upon claim 38. Claim 38, line 3 recites “an AC line voltage”, claim 38, line 4 recites “an AC line voltage”, and claim 38, line 7 recites “line voltage”. It is unclear whether “line voltage” in claim 39, line 4, is the same as or different from one of “an AC line voltage” in claim 38, line 3, “an AC line voltage” in claim 38, line 4, or “line voltage” in claim 38, line 7. Claim 40 is rejected by virtue of being dependent upon claim 39.
	In regards to claim 39, lines 6 and 8 recite “electrical current”/“the measured current”. Claim 39 depends upon claim 38. Claim 38, lines 9-10 recite “a measured current flow”. It is unclear whether “electrical current”/“the measured current” in claim 39, lines 6 and 8, is the same as or different from “a measured current flow” in claim 38, lines 9-10. Claim 40 is rejected by virtue of being dependent upon claim 39.
	In regards to claim 40, lines 2 and 3-4 recite “electrical current”/“the measured current”. Claim 40 depends upon claim 39. Claim 39, lines 6 and 8 recite “electrical current”/“the measured current”. Claim 39 depends upon claim 38. Claim 38, lines 9-10 recite “a measured current flow”. It is unclear whether “electrical current”/“the measured current” in claim 40, lines 2 and 3-4, is the same as or different from one of “electrical current”/“the measured current” in claim 39, lines 6 and 8, or “a measured current flow” in claim 38, lines 9-10.
	In regards to claim 50, line 7 recites “line voltage”. Claim 50, line 3 previously recites “an AC line voltage”, and claim 50, line 4 previously recites “an AC line voltage”. It is unclear whether “line voltage” in claim 50, line 7, is the same as or different from one of “an AC line voltage” in claim 50, line 3, or “an AC line voltage” in claim 50, line 4. Claims 51-60 are rejected by virtue of being dependent upon claim 50.
	In regards to claim 50, lines 9-10 recite “a current flow through the electrical heater measured”. It is unclear which structure in the claim performs the function of measuring current flow. Claims 51-60 are rejected by virtue of being dependent upon claim 50.
	In regards to claim 59, line 4 recites “line voltage”. Claim 59 depends upon claim 50. Claim 50, line 3 recites “an AC line voltage”, claim 50, line 4 recites “an AC line voltage”, and claim 50, line 7 recites “line voltage”. It is unclear whether “line voltage” in claim 59, line 4, is the same as or different from one of “an AC line voltage” in claim 50, line 3, “an AC line voltage” in claim 50, line 4, or “line voltage” in claim 50, line 7. Claim 60 is rejected by virtue of being dependent upon claim 59.
	In regards to claim 59, lines 6 and 8 recite “electrical current”/“the measured current”. Claim 59 depends upon claim 50. Claim 50, lines 9-10 recite “a current flow through the electrical heater measured”. It is unclear whether “electrical current”/“the measured current” in claim 59, lines 6 and 8, is the same as or different from “a current flow through the electrical heater measured” in claim 30, lines 9-10. Claim 60 is rejected by virtue of being dependent upon claim 59.
	In regards to claim 60, lines 2 and 3-4 recite “electrical current”/“the measured current”. Claim 60 depends upon claim 59. Claim 59, lines 6 and 8 recite “electrical current”/“the measured current”. Claim 59 depends upon claim 50. Claim 50, lines 9-10 recite “a current flow through the electrical heater measured”. It is unclear whether “electrical current”/“the measured current” in claim 60, lines 2 and 3-4, is the same as or different from one of “electrical current”/“the measured current” in claim 59, lines 6 and 8, or “a current flow through the electrical heater measured” in claim 50, lines 9-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-40, 50, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,981,079. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a heating system for a peritoneal dialysis apparatus, a pumping apparatus, an electric heater, a controller, and a universal power supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783